DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Examiner acknowledges submission of the amendment and arguments filed on January 26, 2021.  
Claims 20 – 39 are currently pending. The examiner withdraws the objections to the specification due to Applicant's amendment and arguments.  The examiner withdraws the objections to the drawings due to Applicant's amendment and arguments. The examiner withdraws the objection(s) to claims 21 and 27 due to Applicant's amendment to the claims.  Applicant’s arguments/remarks overcame the rejection of claims under 112(a) or 112 (pre-AIA ), first paragraph and 112(b) or 112 (pre-AIA ), second paragraph.  A new Office Action follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32 – 33 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Oehlschlaeger (DE 19637984 A1- IDS Record).

With regard to claim 32, Oehlschlaeger teaches a disconnector device (100 - Fig. 2, see figure below) comprising: 
a first terminal (7 - Fig. 2) configured to be electrically connected to a surge arrester (As - Fig. 2); 
a second terminal (8 - Fig. 2) configured to be electrically connected to a ground potential (E - Fig. 2);
a disconnector cartridge (10, 11 - Fig. 2) connected between the first terminal (7 - Fig. 2) and the second terminal (8 - Fig. 2), the disconnector cartridge (10, 11 - Fig. 2) configured to operate in response to a current from an electrical line (R, S, T - Fig. 1) flowing across the disconnector cartridge (10, 11 - Fig. 2) (page 7, lines 2-6, Machine Translation); and 
an outer housing (4, 12 - Fig. 2) defining a cavity around the disconnector cartridge (10, 11- Fig. 2), the outer housing (4, 12 - Fig. 2) configured to facilitate escape of gases and inhibit escape of solid 
With regard to claim 33, Oehlschlaeger teaches all the limitations of claim 32, and further teaches wherein operation of the disconnector cartridge (10, 11- Fig. 2) is configured to produce heated solid particles having enough energy to ignite a fire in a predetermined environment (page 7, lines 19-22, page 8, lines 14-28, Machine Translation), and 
wherein the outer housing (4, 12- Fig. 2) defines at least one outer ventilation opening (15 - Fig. 2) (exhaust opening) connecting the cavity to an outside of the outer housing (4, 12- Fig. 2), wherein the at least one outer ventilation opening (15 - Fig. 2) (exhaust opening) is smaller than the heated solid particles to facilitate escape of gases from the outer housing (4, 12- Fig. 2) and preventing escape of the heated solid particles (page 7, lines 19-22, page 8, lines 14-28, Machine Translation).

    PNG
    media_image1.png
    1006
    1286
    media_image1.png
    Greyscale

Oehlschlaeger (DE 19637984 A1) – Fig. 2

Allowable Subject Matter
Claim(s) 20 – 31 and 36 – 39 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed January 26, 2021, with respect to independent claims 20 and 36 have been fully considered and are persuasive.  The previous rejection of the claims has been withdrawn.

With regard to claim 20, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the disconnector unit configured to operate to disconnect the surge arrester from the ground potential in response to the current flowing across the disconnector unit, before the current causes a thermal overload of the surge arrester.”
Claim(s) 21 – 31 are allowed by dependence on claim 20.
With regard to claim 36, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the disconnector unit configured to operate to disconnect the surge arrester from the ground potential before the current causes a thermal overload of the surge arrester.”
Claim(s) 37 – 39 are allowed by dependence on claim 36.

Claim(s) 34 – 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 34, Oehlschlaeger teaches all the limitations of claim 33, and further teaches an inner housing (13- Fig. 2) disposed within the cavity and disposed at least partially around the disconnector cartridge (10, 11- Fig. 2) to define an inner cavity. However, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the inner housing defines at least one 
Claim(s) 35 is allowed by dependence on claim 34.

Response to Arguments
Applicant's arguments filed on January 26, 2021 regarding claim 32, have been fully considered but they are not persuasive. Applicant’s arguments regarding to claim 32 in pages 17-18 based on Oehlschlaeger (DE 19637984 A1) (Fig. 2 and Fig. 3); the Applicant argued that “Oehlschlaeger does not disclose these features, including an "outer housing configured to facilitate escape of gases and inhibit escape of solid particles from the outer housing."  As shown by Figures 2 and 3 of Oehlschlaeger, reproduced below, element 16 maintains an annular opening that does not inhibit the escape of solid particles prior to operation of the device (in Fig. 2). Moreover, after operation of the device (in Fig. 3), which occurs instantaneously, the opening is entirely sealed by element 16, and is unable to facilitate escape of gasses. Thus, there is no configuration of Oehlschlaeger that is configured to both "facilitate escape of gases" and "inhibit escape of solid particles from the outer housing," as recited by claim 32.
In response, the Examiner respectfully disagrees and points out that Oehlschlaeger teaches the limitation “outer housing (4 - Fig. 2) and shell (12 – Fig. 2) configured to facilitate escape of gases”;  the shell (12 - Fig. 2) has discharge openings (15 - Fig. 2) (also called exhaust openings, see page 9, line 37) for compressed gas, and these blow-out/exhaust openings (15 - Fig. 2) are designed so that escaping compressed gas is guided in a predetermined direction; and regarding the limitation “outer housing (4 – Fig. 2) configured to inhibit escape of solid particles from the outer housing” Oehlschlaeger teaches the pressurized gas that forms in this case suddenly blows up the brittle insulating material housing (6 - Fig. 2) and then drives the electrode (8 - Fig. 2) and the shell (13 - Fig. 2) rigidly connected to it downward until the state of the display device (3 - Fig. 2) shown in FIG. 3 is reached. The compressed gas is expelled through the blow-out openings from the inside of the metal housing (4 - Fig. 2) enclosed by the shells (12 - Fig. 2) and (13 - Fig. 2). When the insulating material housing (6 - Fig. 2) is destroyed, splinters are retained by the metal housing (4 - Fig. 2) inside the housing (emphasis added) (page 8, lines 22-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Please see attached PTO-892.
ArresterWorks “New IEEE C62.11-2012 Arrester Test Requirements” teaches: “during the act of clamping a surge on a power system, the arrester absorbs energy, resulting in a temperature rise of the MOV disks. If the temperature rises to a level that leaves the arrester unable to operate stably then it will become thermally overloaded, leading to thermal runaway and likely ultimate failure” (page 2, subtitle: “Switching Surge Energy Rating”.
Guangfa (CN 201498291 U) teaches a lighting arrester that when overvoltage is generated in a system, the leakage current of the lightning arrester is increased; when the leakage current flowing through the disconnector exceeds the predetermined current value of the disconnector, the disconnector generates high temperature to enable a thermal explosion type disconnector to be exploded, which disconnects the fixed contact and the earthing conductor, and thereby, the further expansion of an accident is prevented, and meanwhile, the maintenance personnel can find the faulted detachable lightning arrester in time.
Zhen (CN 201584650 U) teaches a disconnector used for multi-stage discharge lightning arrester.
Stetson (US 4,204,238) teaches a surge voltage lightning arrester ground lead disconnector utilizes a refractory metal coating on the explosive cartridge to provide a thermal delay to the arcing that occurs during disconnector operation. The thermal delay insures the explosion of the cartridge and promotes venting the arrester housing.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836                                                                                                                                                                                                        
						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836